                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


JOHNNY LEE WEAVER,

              Petitioner,

       V.                                                  CV 119-002
                                                           (Formerly CR 114-030)
UNITED STATES OF AMERICA,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 6.) On

January 8, 2019, the Magistrate Judge recommended dismissing the case without prejudice

because Petitioner has a direct appeal pending, and no extraordinary circumstances warrant

immediate review of Petitioner's current claims. (See doc. no. 3.) In his objections.

Petitioner reports the Eleventh Circuit denied his appeal on January 10, 2019, and states he

has instructed his attorney to discontinue any further pursuit of appellate relief. (Doc. no. 6.)

Therefore, he seeks "re-instatement" of his § 2255 claims.

       As the Magistrate Judge explained, "[Ajbsent extraordinary circumstances, a

defendant may not seek collateral relief while his direct appeal is pending, as the outcome of

the direct appeal may negate the need for habeas relief." United States v. Casaran-Rivas. 311

F. App'x 269, 272(11th Cir. 2009){per curiam). Petitioner filed this § 2255 case while the
direct appeal was pending, and in fact, the appeal has not been officially closed at the

Eleventh Circuit. United States v. Weaver. No. 14-15463-FF. Moreover, Petitioner drafted

his § 2255 motion without the benefit of the Eleventh Circuifs legal analysis of his

underlying criminal case. In the interest of judicial efficiency and giving Petitioner the

benefit of raising all claims he believes he has in one, comprehensive § 2255 motion, his

prematurely filed motion, which Petitioner has already attempted to supplement in piecemeal

fashion,(see doc. nos. 1, 2), is due to be dismissed.

       Accordingly, the Court OVERRULES Petitioner's objections and ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion. Therefore, the Court

DENIES AS MOOT the motion to add a second claim, (doc. no. 2), and DISMISSES

without prejudice Petitioner's motion filed pursuant to 28 U.S.C. § 2255. Of course, the one-

year statute of limitations for Petitioner to re-file a § 2255 motion will run in accordance with

the provisions of 28 U.S.C. § 2255(f).

       Further, a federal prisoner must obtain a certificate of appealability ("CCA") before

appealing the denial of his motion to vacate. This Court "must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant." Rule 11(a) to the Rules

Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner

makes a "substantial showing ofthe denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has
failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.'

Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

^28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                 of January, 2019, at Augusta, Georgia.




                                           J.
                                           UNltEDj/fATES DISTRICT COURT
                                          "SOUTHED DISTRICT OF GEORGIA




        '"If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2255 Proceedings.
                                                3
